This is a motion to docket and dismiss under Rule 17. This motion was not made at the close of the call of the docket of the district to which it belongs, but since. And now, during the same (390) term, being the first term of this Court after the trial below, the appellant has brought up the transcript of the appeal and docketed the same before the motion to dismiss was made. This brings the case directly under Bryan v. Moring, 99 N.C. 16, as explained in Bailey v.Brown, 105 N.C. 127, on p. 130.
If, not withstanding his failure to docket in time for argument at this term, the appellant thus obtains a delay of six months, the appellee himself has been negligent in not moving to docket and dismiss at the close of the call of causes from that district, as he might have done.Vigilantibus, non dormientibus leges subveniunt.
Motion denied. *Page 287
Cited: Paine v. Cureton, 114 N.C. 607; Haynes v. Coward, 116 N.C. 841;Speller v. Speller, 119 N.C. 358; Rothchild v. McNichol, 121 N.C. 285;Smith v. Montague, ib., 93; Packing Co. v. Williams, 122 N.C. 407;Benedict v. Jones, 131 N.C. 474; McLain v. McDonald, 175 N.C. 419.
(391)